Case 1:12-cv-01466-ALC Document 57 Filed 08/26/19 Page

   
      

___ AUG 262019

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

| DATE FILED: )-(5-(5
[SEALED], sl di
Plaintiff,
12 Civ. 1466 (ALC)
~- against -
[SEALED], UNDER SEAL
Defendants.

 

 

LERDPOSED| ORDER
Upon consideration of the State of New York's letter application, dated July
14, 2015, it is hereby ORDERED as follows:

1. The application is GRANTED.

2. The City of New York shall notify the Court whether it intends to supersede
or intervene in this action no later than August 13, 2015. If the City of New
York decides to supersede or intervene in this action, its superseding
complaint or complaint-in-intervention must also be filed no later than
August 13, 2015.

3. The City of New York Law Department shall have access to the sealed court
file in this action.

4. The seal imposed by this Court on the file in this action by an Order dated

March 1, 2012 is hereby extended, and all filings in this case and the

 
Case 1:12-cv-01466-ALC Document 57 Filed 08/26/19 Page 2 of 2

Complaint shall remain under seal until further order of this Court, except to

the extent the Court has partially lifted the seal to permit certain disclosures,
5. The State of New York shall] serve a copy of this Order upon the Relator, the

City of New York, and the United States within ten (10) business days of its

receipt of this Order,

50 ORDERED:

New York, New York ‘Airbioe / (Qua
July 1, 2015 t

HONORABLE ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 

hw

 
